Citation Nr: 0710229	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-00 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for status post right 
total hip replacement due to avascular necrosis to include as 
a result of exposure to herbicides.  

2.  Entitlement to service connection for status post left 
total hip replacement due to avascular necrosis to include as 
a result of exposure to herbicides. 

3.  Entitlement to service connection for status post right 
total knee replacement due to avascular necrosis to include 
as a result of exposure to herbicides.  

4.  Entitlement to service connection for a bilateral foot 
disorder claimed as bilateral foot blisters to include as a 
result of exposure to herbicides.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The RO denied entitlement to service connection for 
avascular necrosis of the right hip with joint replacement, 
avascular necrosis of the left hip with joint replacement, a 
right knee condition, and bilateral foot blisters.

The Board remanded the claim in April 2006 for further 
development.  In a supplemental statement of the case issued 
in December 2006, the RO continued the denial of entitlement 
to service connection for status post right total hip 
replacement due to avascular necrosis as a result of exposure 
to herbicides, status post left total hip replacement due to 
avascular necrosis as a result of exposure to herbicides, 
status post right total knee replacement due to avascular 
necrosis as a result of exposure to herbicides; and bilateral 
foot blisters as a result of exposure to herbicides.  The 
case has been returned to the Board for further appellate 
review.

For reasons discussed below, the appeal is REMANDED to the RO 
via the Appeals Management Center in Washington, D.C.


REMAND

The veteran seeks entitlement to service connection for 
multiple conditions to include as due to exposure to Agent 
Orange.  According to information furnished by the National 
Personnel Records Center, the veteran served in Vietnam.  
Thus he is presumed to have been exposed to herbicides.  
During his appeal, he has submitted a private medical opinion 
relating his diagnosed avascular necrosis to claimed injuries 
suffered in helicopter crash landings and to exposure to 
Agent Orange.  The veteran is also seeking entitlement to 
service connection for bilateral foot blisters and has 
described the condition as "jungle rot."  Medical records 
show diagnoses of recurrent cellulitis and fungal paronychia.  

The Board remanded the claim in April 2006 for the veteran to 
be afforded a VA herbicide exposure examination and a review 
of the file by an orthopedist.  A medical opinion was to be 
obtained as to whether fungal paronychia, if shown, and/or 
avascular necrosis of the bilateral hip and right knee was at 
least as likely as not (i.e., at least a 50 percent 
probability) related to exposure to Agent Orange.  A 
presumption of service connection due to exposure to 
herbicide agents is available for a list of conditions found 
at 38 C.F.R. § 3.309(e).  However, notwithstanding the 
foregoing presumption provisions, a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998). 

At a VA examination in October 2006, the medical examiner 
opined that onychomycosis of the big toenail bilaterally and 
the bilateral hip and right knee conditions could not be 
related to exposure to Agent Orange because these conditions 
were not one of the predetermined conditions related to Agent 
Orange at this time.  The medical examiner also provided an 
opinion on a relationship between the joint conditions 
claimed and reported trauma experienced by the veteran in 
service.  

A recent decision by the United States Court of Appeals for 
Veterans Claims (Court) has rendered the medical opinion 
inadequate on the claim of service connection for multiple 
conditions due to herbicide exposure.  The medical examiner 
discussed presumptive service connection but did not discuss 
whether it is as likely as not that exposure to herbicide 
agents directly caused the appellant's condition.  The Court 
stated that a medical nexus opinion finding a condition is 
not related to service because the condition is not entitled 
to presumptive service connection, without clearly 
considering direct service connection, is inadequate on its 
face.  Further, not only must the medical opinion clearly 
consider direct service connection, it must support its 
conclusion with an analysis that the Board can consider and 
weigh against contrary opinions.  Stefl v. Nicholson, No. 04-
2192 (U.S. Vet. App. Mar. 27, 2007).  Thus, the claim needs 
to be remanded for another medical opinion.  38 C.F.R. § 
3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
dermatology examination.  The claims file 
must be made available for review by the 
examiner in conjunction with the 
examination and the review should be noted 
in the examination report.  The examiner 
should provide an opinion as to whether 
recurrent cellulitis or fungal paronychia, 
or any current skin disorder of the feet 
is at least as likely as not (i.e., at 
least a 50 percent probability) related to 
exposure to Agent Orange or to an incident 
of service.  A rationale should be 
provided for all opinions offered.

2.  Request a medical opinion from a VA 
orthopedist as to the etiology of the 
veteran's avascular necrosis of the 
bilateral hip and right knee.  The claims 
folder must be made available to the 
physician and the review should be noted 
in the report.  The medical reviewer 
should review the veteran's service and 
medical history and the May 2002 private 
medical opinion by Dr. V.A.  The medical 
reviewer should provide an opinion as to 
whether the veteran's avascular necrosis, 
resulting in bilateral hip and right knee 
replacement, is at least as likely as not 
(i.e., at least a 50 percent probability) 
related to (a) service or an incident in 
service; or (b) to exposure to Agent 
Orange in service.  A rationale should be 
provided for all opinions offered.

3.  Then, readjudicate the veteran's claim 
with consideration of all evidence.  If 
any benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

